ORDER GRANTING PETITION
The State Bar of Nevada petitions this court to impose the stated form of discipline contained in the conditional plea of guilty tendered by Irving Russell Phillips, Attorney at Law. The conditional plea has been approved by five members of the Southern Disciplinary Board. SCR 113(1).
Good cause appearing, the conditional plea is approved and the petition is granted. Accordingly, we
ORDER that Irving Russell Phillips, Attorney at Law, be suspended from the practice of law for a period of five years, and that at the conclusion of the five year period Irving Russell Phillips may petition this court for reinstatement. It is further
ORDERED that Irving Russell Phillips make restitution to the State Bar of Nevada, for distribution to the individuals named in the conditional plea of guilty, in the amount of $5,139.25.